Tilghman, C. J.,
delivered the court’s opinion.
If this court had the power to form the writ of ejectment, the remarks of Mr. Watts might have weight; but it is not so. The legislature have fixed the form, and said that no other shall be pursued. Has that form been pursued? I think it *has. In the form prescribed by the act of assembly, which has been exactly followed here, there are blanks left for the township, for the quantity of acres, and for the names of the person or persons who own the adjoining lands. All these blanks have been filled up. It is not for us to say that the form prescribed by the act is insufficient. Indeed the description contains as much certainty *74as the ancient form of ejectment, and in some respects more ; for the old form did not require that the owners of the adjoining lauds should be named. But it is enough for the plaintiffs below, that they have complied with the law. Our opinion is that the judgment should be affirmed.
Judgment affirmed.
[Citfed in 2 W. 150 ; 6 id. 271 ; 9 id. 498 ; 4 Phila. 93; 10 Wr. 11.]